By the COURT.
— The defendant, a white man, was indicted for the crime of manslaughter. Upon the trial a Chinese witness was called by the district attorney and excluded by the court on objections made by the defendant. The defendant being acquitted, the people bring this appeal and assign as error the ruling of the court refusing to allow the Chinese witness to testify.
Upon the authority of the People v. Brady, 40 Cal. 198, 6 Am. Rep. 604, and of the People v. McGuire (No. 3372), [45 Cal. 56], decided at the present term, the judgment is affirmed.